Title: To George Washington from John Canon, 23 November 1794
From: Canon, John
To: Washington, George


        
          Dear sir
          Canonsburgh [Pa.] November th. 23—1794
        
        I expect By this Time you have Received the balance of My Bond. and had it not been for the Present Troubles Which For

Various Raisons such as mistake Bad Council and dread of my own safety both in person and Property I Have been led fare Astray To my grate mortifycation, I should have sent you a Considerable sum more, but your buisness so fare as it has been in my Hands shall be fairly Conducted, and the balances out standing deliverd into Mr Morgans Hands as soon as the[y] Can be Aranged which would been before now only for the raisons mentioned, I am happy you have got so good a Man to Attend to it who has more Time and Leasure to do the buisness then my self, I shall give him evry Assistance in My power, your Rents Would Not been so long in my Hands only for sending Flour to Orliens About Two years Agoe. About one Half of which Come out of your rents by which I lost About Two Hundred pounds. I Thought it hard to sell my property to make it up Nwithstanding I Knew I was bound, and not Expecting you needed the mony this I Explaned to Mr Leer when I gave the Bond I am grate sir yours
        
          John Canon
        
      